     Case 5:20-cv-00619 Document 8 Filed 04/19/21 Page 1 of 2 PageID #: 33




                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


MARSHALL LOUIS RATLIFF,

               Plaintiff,

v.                                                           CIVIL ACTION NO. 5:20-cv-00619

CHAD LESTER, et al.,

               Defendant.


                                              ORDER

               Pending is Plaintiff’s form Complaint [Doc. 3], filed September 21, 2020. This

action was previously referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission of proposed findings and a recommendation (“PF&R”). Magistrate Judge

Aboulhosn filed his PF&R on January 29, 2021. Magistrate Judge Aboulhosn recommended that

the Court dismiss Plaintiff’s complaint as to his claim of a denial of the right to participate in the

administrative remedy process and his claim of verbal abuse and sexual harassment. Magistrate

Judge Aboulhosn also recommended that the Court refer this matter back to him for further

proceedings on Plaintiff’s claims of excessive force in violation of the Eighth Amendment, lack

of recreation in violation of the Eighth Amendment, and the denial of recreation and telephone

privileges in violation of the Fourteenth Amendment.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those
      Case 5:20-cv-00619 Document 8 Filed 04/19/21 Page 2 of 2 PageID #: 34




portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.

De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a

magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on February 15, 2021. No specific objections were filed. Inasmuch as Plaintiff filed a

general objection requesting his case continue, the Court is satisfied that the objection is adequately

answered by referring the aforementioned claims back to Magistrate Judge Aboulhosn.

               Accordingly, the Court ADOPTS the PF&R [Doc. 7], DISMISSES the form

Complaint [Doc. 1] as to the claim of a denial of the right to participate in the administrative

remedy process and claim of verbal abuse and sexual harassment. The case is REFERRED back

to Magistrate Judge Aboulhosn for further proceedings on Plaintiff’s claims of excessive force in

violation of the Eighth Amendment; lack of recreation in violation of the Eighth Amendment; and

the denial of recreation and telephone privileges in violation of the Fourteenth Amendment.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party herein.

                                                       ENTER: April 19, 2021




                                                  2
